Case 2:18-cv-00508-JRG Document 115 Filed 05/27/20 Page 1 of 3 PageID #: 5336




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNILOC 2017 LLC,                                    Civil Action No. 2:18-cv-00506-JRG
                                                     Civil Action No. 2:18-cv-00508-JRG
         Plaintiff,                                  Civil Action No. 2:19-cv-00125-JRG
                                                     Civil Action No. 2:19-cv-00126-JRG
 v.                                                  Civil Action No. 2:19-cv-00259-JRG

 SAMSUNG ELECTRONICS AMERICA, INC.,
 and SAMSUNG ELECTRONICS CO. LTD.,

         Defendants.

                      JOINT MOTION TO DISMISS WITH PREJUDICE

         Plaintiff Uniloc 2017 LLC (“Plaintiff”) and Defendants Samsung Electronics Co., Ltd.

 and Samsung Electronics America, Inc. (together, “Defendants”) have agreed to settle the above

 matters, and therefore jointly stipulate under Federal Rule of Civil Procedure 41(a)(2) to dismiss

 with prejudice all claims and counterclaims between the parties.

         Accordingly, Plaintiff and Defendants move the Court to dismiss with prejudice all claims

 and counterclaims between the parties, with each party bearing their own attorneys’ fees,

 expenses, and costs. All other relief requested between the parties should be denied as moot.




                                                1
3476407.v1
Case 2:18-cv-00508-JRG Document 115 Filed 05/27/20 Page 2 of 3 PageID #: 5337



Dated: May 27, 2020                         Respectfully submitted,

 /s/     William E. Davis, III              /s/ Melissa R. Smith
 Aaron S. Jacobs                            Melissa R. Smith
 Paul J. Hayes                              GILLAM & SMITH, LLP
 Kevin Gannon                               303 South Washington Avenue
 Brian A. Tollefson                         Marshall, TX 75670
 PRINCE LOBEL TYE LLP                       Telephone: (903) 934-8450
 One International Place - Suite 3700       Facsimile: (903) 934-9257
 Boston, MA 02110                           Email: melissa@gillamsmithlaw.com
 Tel: 617-456-8000
 Email: ajacobs@princelobel.com             Attorneys for Defendants Samsung Electronics
 Email: phayes@princelobel.com              Co., Ltd., and Samsung Electronics America, Inc.
 Email: kgannon@princelobel.com
 Email: btollefson@pricelobel.com

 William E. Davis, III
 Texas State Bar No. 24047416
 bdavis@davisfirm.com
 Christian Hurt
 Texas State Bar No. 24059987
 churt@davisfirm.com
 Edward Chin (Of Counsel)
 Texas State Bar No. 50511688
 echin@davisfirm.com
 Debra Coleman (Of Counsel)
 Texas State Bar No. 24059595
 dcoleman@davisfirm.com
 Ty Wilson
 Texas State Bar No. 24106583
 twilson@davisfirm.com
 THE DAVIS FIRM, PC
 213 N. Fredonia Street, Suite 230
 Longview, Texas 75601
 Telephone: (903) 230-9090
 Facsimile: (903) 230-9661

 Edward R. Nelson III
 ed@nelbum.com
 Texas State Bar No. 00797142
 NELSON BUMGARDNER ALBRITTON PC
 3131 West 7th Street, Suite 300
 Fort Worth, TX 76107
 Tel: (817) 377-9111

 Shawn Latchford
 shawn@nbafirm.com
 Texas State Bar No. 24066603
 NELSON BUMGARDNER ALBRITTON PC
 111 West Tyler Street
 Longview, TX 75601
 Tel: (903) 757-8449

 Attorneys for the Plaintiff

                                        2
Case 2:18-cv-00508-JRG Document 115 Filed 05/27/20 Page 3 of 3 PageID #: 5338




                               CERTIFICATE OF SERVICE

       I certify that all counsel of record who have consented to electronic service are being
served with a copy of this document via the Court’s CM/ECF system on this 27th day of May
2020.

                                            /s/ William E. Davis, III




                                               3
